COURT OF APPEALS OF VIRGINIA


Present:   Judges Elder, Bray and Senior Judge Overton


MOHAMUD A. SALEH
                                             MEMORANDUM OPINION *
v.   Record No. 2307-00-4                        PER CURIAM
                                              FEBRUARY 20, 2001
HUDA I. ASHOOR


           FROM THE CIRCUIT COURT OF THE CITY OF ALEXANDRIA
                       Alfred D. Swersky, Judge

            (Robert J. Hill, on brief), for appellant.

            (Arlene Beverly Callender; Legal Services of
            Northern Virginia, on brief), for appellee.


     Mohamud A. Saleh (husband) appeals the decision of the

circuit court awarding Huda I. Ashoor (wife) spousal support, both

periodic and lump sum.     On appeal, husband contends that the trial

court erred (1) in the amount of spousal support it awarded to

wife; (2) in the duration of the award of spousal support; and (3)

in awarding wife a lump sum payment.    Husband asks that the

judgment of the trial court as to lump sum and periodic spousal

support be reversed and remanded for further proceedings as to the

amount and duration of the support.    Upon reviewing the record and

briefs of the parties, we conclude that this appeal is without

merit.   Accordingly, we summarily affirm the decision of the trial

court.   See Rule 5A:27.

     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
       On appeal, we view the evidence and all reasonable

inferences in the light most favorable to appellee as the party

prevailing below.     See McGuire v. McGuire, 10 Va. App. 248, 250,

391 S.E.2d 344, 346 (1990).

                         Procedural Background

       Husband filed a bill of complaint for divorce on the

grounds of cruelty and desertion.      Wife filed an answer and

cross-bill on the ground of cruelty.     At the final hearing, the

parties both proceeded on the ground of living separate and

apart for one year.    The parties stipulated as to the amount of

child support, custody and visitation.     The trial court was

asked to rule on the issues of spousal support and equitable

distribution.   The court awarded wife a lump sum payment and a

periodic award of support, but no equitable distribution award.

                                  I.

       "Whether and how much spousal support will be awarded is a

matter of discretion for the trial court."       Barker v. Barker, 27

Va. App. 519, 527, 500 S.E.2d 240, 244 (1998).      "In fixing the

amount of the spousal support award, . . . the court's ruling

will not be disturbed on appeal unless there has been a clear

abuse of discretion.    We will reverse the trial court only when

its decision is plainly wrong or without evidence to support

it."    Gamble v. Gamble, 14 Va. App. 558, 574, 421 S.E.2d 635,

644 (1992) (citations omitted).



                                 - 2 -
     Husband has had steady, full-time employment as a chemist

since 1990.   Wife, on the other hand, was unemployed and staying

at home with their young child.    Husband also has a considerable

amount of other financial resources, including a thrift savings

plan, bonds, and pension.   The record demonstrates wife's need

of support and husband's ability to pay.

     "In setting the amount of support, the court must consider

the factors listed in Code § 20-107.1, including the financial

condition of the parties, the distribution of the marital

estate, the tax consequences, and other factors related to the

equities between the parties."     Taylor v. Taylor, 27 Va. App.

209, 216-17, 497 S.E.2d 916, 919 (1998).    The trial court

considered the relevant factors listed in Code § 20-107.1, and

we find no abuse of discretion in its award of spousal support

to wife.

                                  II.

     Because there was no "evidence that the need for support

will cease within the immediate or reasonably foreseeable

future," the trial court did not err in awarding the periodic

payments for a period of forty-eight months.     Johnson v.

Johnson, 25 Va. App. 368, 376, 488 S.E.2d 659, 663 (1997).     The

trial court determined that the forty-eight month period was

necessary for wife to be rehabilitated considering the fact that

their child would not be school age for another three years.

The trial court also considered the fact that wife has no work

                                 - 3 -
experience in the United States and that she had a diminished

earning capacity and a demonstrated need for support.

                                 III.

     "The court, in its discretion, may decree that maintenance

and support of a spouse be made in periodic payments for a

defined duration, or in periodic payments for an undefined

duration, or in a lump sum award, or in any combination

thereof."   Code § 20-107.1.   "Generally, when courts do make

lump sum spousal awards they do so because of special

circumstances or compelling reasons, such as . . . a payee

spouse's immediate need for a lump sum to maintain herself or

himself or satisfy debts."     Blank v. Blank, 10 Va. App. 1, 5,

389 S.E.2d 723, 725 (1990).    Since coming to this country with

her husband, wife has not been employed.    Only recently did she

begin to obtain some job training skills.    Wife demonstrated an

immediate need for a lump sum payment in order to support

herself and her child.   The trial court did not abuse its

discretion in awarding the lump sum.

     Accordingly, the decision of the circuit court is summarily

affirmed.

                                                          Affirmed.




                                 - 4 -